Little, J.
When a person against whom a dispossessory warrant has been sued out, on the ground that he is a tenant holding over, files a petition setting forth grounds for equitable interference with the execution of such warrant, and containing allegations sufficient of themselves to show that the plaintiff has title to the land by prescription, it is error to dismiss the petition on demurrer thereto Since the demurrer admits the truth of those allegations, the possession of the plaintiff must, in dealing with the demurrer, be treated as a possession held by him as owner and ; not as tenant. Judgment reversed.

All the Justices concurring.